DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 2, 5-8, and 17 have been amended, claims 16 and 18 have been canceled, claims 1-3, 5-15, 17, and 19-20 remain pending, and claims 9-15 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2,398,623) in view of Dojan et al. (US 8,429,835), herein Dojan.
Regarding claim 2, Daniels discloses a shoe comprising: a sole (as seen in Fig. 1, 2) comprising a sole heel end, a sole toe end, a sole heel region, a sole midfoot region, a sole metatarsal region, a sole ball region, and a sole toe region, the sole heel region extending longitudinally from the sole heel end toward the sole midfoot region, the sole midfoot region extending longitudinally from the sole heel region toward the sole metatarsal region, the sole metatarsal region extending longitudinally from the sole midfoot region toward the sole ball region, the sole ball region extending longitudinally from the sole midfoot region toward the sole toe region, the sole toe region extending longitudinally from the sole ball region to the sole toe end (as seen in Fig. 1, 2); an upper (upper as seen in Fig. 6) coupled to the sole, the upper comprising an upper heel end, an upper toe end, an upper heel region, an upper midfoot region, an upper metatarsal region, an upper ball region, an upper toe region, a rand region, a throat region, a throat opening, a collar region, a lateral side, and a medial side, the upper heel region extending longitudinally from the upper heel end toward the upper midfoot region, the upper midfoot region extending longitudinally from the upper heel region toward the upper metatarsal region, the upper metatarsal region extending longitudinally from the upper midfoot region toward the upper ball region, the upper ball region extending longitudinally from the upper metatarsal region toward the upper toe region, the upper toe region extending longitudinally from the upper ball region to the upper toe end, the rand region extending upward from a junction of the sole and the upper, the throat opening forming an opening adapted and configured to receive a foot, the collar region extending downward from and around the throat opening, the throat region extending longitudinally from the throat opening toward the upper toe end (as seen in Fig. 2, 6); the upper comprising an outer layer (mud-guard strip 76) and an inner layer (lining 68, vamp 70), the outer layer extending adjacent the sole continuously from the upper toe region to at least the upper ball region (as seen in Fig. 2, 6), the outer layer having an outer surface and an inner surface, the inner surface of the outer layer being in direct contact with the inner layer, the inner layer including an exposed portion (as seen in annotated Fig. 6 below), the exposed portion being not covered by the outer layer and not covered by any component of the shoe, the exposed portion being at least in the collar region immediately adjacent the throat opening (column 3, lines 3-26; Fig. 1, 2, 6).
Daniels does not disclose that the outer layer is made of a hot melt thermoplastic material. Dojan teaches a shoe having a sole (midsole 42, outsole) and an upper (composite panel 16). The upper comprises an outer layer (panel 36c) and an inner layer (substrate layer 27, mesh layer 28), the outer layer extending adjacent the sole continuously from the upper toe region to at least the upper ball region (as seen in annotated Fig. 1A below, Fig. 1B), the outer layer having an outer surface and an inner surface, the inner surface of the outer layer being in direct contact with the inner layer, the outer layer comprising a hot melt thermoplastic material (as seen in Table 3, column 9), the inner layer comprising a material different from that of the outer layer (as seen in Tables 1 and 2, columns 7-8), at least a portion of the outer layer being adhered to the inner layer (column 6, lines 4-51). The outer layer provides tensile strength and abrasion resistance to the upper in a lightweight manner (column 3, line 58-column 4, line 58; column 6, lines 4-51; Fig. 1A, 1B, 4F). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the outer layer of Daniels with a hot melt thermoplastic material, as taught by Dojan, in order to provide reinforcement around the toe area that provides tensile strength and abrasion resistance to the upper which is also lightweight, improving the comfort of the shoe by reducing weight.
Daniels does not disclose that the inner layer comprises a knitted fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the inner layer with a knitted fabric in order to use a material well known for use within shoe uppers which provides a breathable fabric that is comfortable next to the foot, and which can be manufactured with minimal waste.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
			
    PNG
    media_image1.png
    428
    338
    media_image1.png
    Greyscale

Regarding claim 5, Dojan teaches that the outer layer is not adhered to the inner layer using a discrete adhesive separate from the outer layer itself (column 6, lines 30-35).
Regarding claim 6, Daniels discloses that the outer layer is adhered to only a portion of the inner layer (Fig. 6).
Regarding claim 7, Dojan teaches that the entirety of the outer layer is adhered to the inner layer.
Regarding claim 8, Daniels discloses that the outer layer is present only within the rand region (Fig. 6).
Allowable Subject Matter
Claims 1, 3, 17, 19, and 20 are allowed.
Response to Arguments
Applicant’s arguments, see pages 9-10 regarding the chassis overlapping the outer layer in the upper metatarsal region, filed 03/24/2022, with respect to newly amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732